Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Soria (U.S. PG. No. 2013/0337184) in view of Sasaki (U.S. Pat. No. 4,603,168).
In paragraph 30 and the reference’s claims 1 and 10, Soria discloses an intermediate transfer member for digital offset printing comprising a release layer comprising a curable silicone material reactive with a catalyst which is in a primer layer adjacent to the release layer. In paragraph 28 Soria discloses that the release layer can comprise any silicone polymer, and further discloses that the silicone material can be an addition cure silicone. Soria does not disclose the specific curable silicone release formulation of claim 1. 
Sasaki, in column 1 lines 8-15, discloses a method for curing organopolysiloxane compositions comprising an addition-curable organopolysiloxane, a catalyst, and a photosensitizer (photoinitiator). From column 1 line 48 through column 2 line 2 Sasaki discloses that the composition contains an organopolysiloxane (1) containing at least two silicon-bonded alkenyl groups per molecule, and an organohydrogenpolysiloxane 
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki.
The discussion of Sasaki in paragraph 6 above is incorporated here by reference. As discussed above, Sasaki discloses compositions comprising an organopolysiloxane (1) containing at least two silicon-bonded alkenyl groups per molecule, and an organohydrogenpolysiloxane (2) containing at least two organohydrogensiloxane or hydrogensiloxane units per molecule, where the organopolysiloxane (1) can be both the vinyl-terminated polyalkylsiloxane and the pendant vinylpolyalkylsiloxane of claim 15, and the organohydrogenpolysiloxane (2) can be the polyalkylsiloxane cross-linker of claim 15, and further comprising a photoinitiator. Sasaki does not specifically disclose a composition comprising both the vinyl-terminated polyalkylsiloxane corresponding to claim 3 and the pendant vinylpolyalkylsiloxane corresponding to claim 5, as required in claim 15, but case law holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). It therefore would have been obvious to .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Soria in view of Sasaki as applied to claims 1-6 and 10-14 above, and further in view of Inotaev (WO 2016/066233 A1)
The discussion of Soria and Sasaki in paragraph 6 above is incorporated here by reference. Soria and Sasaki teach an intermediate transfer member meeting the limitations of claim 1, but do not disclose the further inclusion of conductive particles in the UV-A curable silicone release formulation.
On page 4 lines 24-35 Inotaev discloses an intermediate transfer member comprising an outer release layer comprising a base polymer and an additive which can be carbon black nanoparticles, where the base polymer is a silicone polymer. Carbon black nanoparticles meet the limitations of the conductive particles of claims 7-8. On page 10 lines 11-19 Inotaev discloses that the release layer can comprise carbon black nanoparticles in concentration ranges overlapping the range recited in claim 9. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” The inclusion of the carbon black nanoparticles 
	It would have been obvious to one of ordinary skill in the art to include the carbon black nanoparticles of Inotaev in the silicone release layer of Soria and Sasaki, in the amount taught by Inotaev, since Inotaev teaches on page 30 lines 11-17 that the surface roughness of the release layer created by the addition of carbon nanotubes reduces the surface area of the outer release layer which allows for better transfer and better drying of the developed toner image. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771